Filed 4/4/16 Modified and Certified for Publication 4/18/16 (order attached)




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FOURTH APPELLATE DISTRICT

                                              DIVISION TWO



THE PEOPLE,

        Plaintiff and Respondent,                                   E062656

v.                                                                  (Super.Ct.No. FELSS1402746)

EDDIE DUNLEY,                                                       OPINION

        Defendant and Appellant.



        APPEAL from the Superior Court of San Bernardino County. Lorenzo R.

Balderrama, Judge. Dismissed.

        Michele Anne Cella, under appointment by the Court of Appeal, for Defendant

and Appellant.

        Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and Joy Utomi,

Deputy Attorneys General, for Plaintiff and Respondent.




                                                         1
         The Mentally Disordered Offenders Act (Pen. Code, § 2960 et seq.)1 provides for

involuntary civil commitment as a condition of parole for prisoners who are found to

have “a severe mental disorder” if certain conditions are met. (§ 2962, subds. (a)-(f).)2

The commitment is for a term of one year and may be extended annually for an additional

year on petition of the district attorney. (§ 2972, subds. (a), (b).)

         Appellant Eddie Dunley appeals from a judgment extending his commitment as a

mentally disordered offender (MDO). He contends that because persons subject to civil

commitment after being found not guilty by reason of insanity (NGI) have a statutory

right, pursuant to section 1026.5, subdivision (b)(7) (hereafter section 1026.5(b)(7)), not

to be compelled to testify in proceedings to extend their commitments (Hudec v. Superior

Court (2015) 60 Cal.4th 815, 832), so should a person facing commitment as an MDO.

He points out that this right has been extended to commitment proceedings for sexually

violent predators (SVP) by application of equal protection principles. (People v. Curlee


         1   All further statutory citations refer to the Penal Code unless another code is
cited.

         2The conditions include the following: That the prisoner has a severe mental
disorder, that the disorder is not in remission or cannot be kept in remission without
treatment, that the severe mental disorder was one of the causes or was an aggravating
factor in the prisoner’s criminal behavior, that the prisoner has been in treatment for the
severe mental disorder for 90 days or more within the year prior to his or her parole
release day, and that by reason of his or her severe mental disorder, the prisoner
represents a substantial danger of physical harm to others. (§ 2962, subd. (d)(1).) The
MDO Act applies only to prisoners who have been convicted of specified offenses.
(§ 2962, subd. (e).)



                                                 2
(2015) 237 Cal.App.4th 709, 716-722.) He contends that NGI’s, SVP’s and MDO’s are

all similarly situated with respect to civil commitment procedures.

       We hold that MDO’s, SVP’s and NGI’s are all similarly situated with respect to

the testimonial privilege provided for in section 1026.5(b)(7). However, as we will

discuss, this appeal is moot because a subsequent petition for recommitment was denied

by the trial court on or about March 7, 2016, based on the court’s finding that appellant

no longer met the criteria for commitment as an MDO. Accordingly, although we will

decide the threshold issue, which is purely a legal question and will surely reoccur in

MDO proceedings in light of People v. Curlee, supra, 237 Cal.App.4th 709, we will

dismiss the appeal as moot.3 (People v. Cheek (2001) 25 Cal.4th 894, 897-898; People v.

Gregerson (2011) 202 Cal.App.4th 306, 321.)

                               PROCEDURAL HISTORY

       On June 9, 2014, the San Bernardino County District Attorney filed a petition

pursuant to section 2972 to extend appellant’s involuntary commitment as an MDO.

       On December 17, 2014, a jury found that appellant met the criteria for

commitment as an MDO. Accordingly, the court granted the petition and extended

appellant’s commitment until January 20, 2016. Appellant filed a timely notice of

appeal.


       3 We will also address appellant’s claim of instructional error because it appears
to involve the impermissible shifting of the burden of proof to appellant.



                                             3
                                          FACTS

       While serving a prison term for robbery, appellant had several incidents of battery

on correctional officers. A mental health evaluation was done after each incident. Both

evaluations reported that appellant was disorganized and confused. One evaluation

concluded that appellant showed severely impaired judgment. The other concluded that

he showed psychosis. In 2008, he was committed to Atascadero State Hospital as an

MDO. He had previously been admitted to Atascadero in 2001.

       Dr. Joe Debruin, a forensic psychologist at Atascadero, evaluated appellant to

determine whether he met the criteria for recommitment as an MDO.4 Dr. Debruin

reviewed appellant’s treatment plan, interdisciplinary and psychiatric progress notes,

previous MDO evaluation reports, and the police report concerning his prior offense. He

also interviewed appellant.

       Dr. Debruin diagnosed appellant with schizoaffective disorder, bipolar type,

which, he testified, is a severe mental disorder that persists over a period of time. He

testified that appellant had consistently exhibited symptoms of schizoaffective disorder

since he was committed to Atascadero in 2008. Appellant displayed a belief that he was

God or “God’s son in the flesh,” and reported hallucinations and hearing voices, which

       4  “If the court or jury finds that the patient has a severe mental disorder, that the
patient’s severe mental disorder is not in remission or cannot be kept in remission without
treatment, and that by reason of his or her severe mental disorder, the patient represents a
substantial danger of physical harm to others, the court shall order the patient
recommitted . . . .” (§ 2972, subd. (c).)



                                             4
sometimes commanded him to be aggressive. He had manic episodes during which he

spoke in a rapid, disorganized and incoherent manner. He had mood control difficulties

and would fluctuate from being very agitated to being depressed. He had paranoid

episodes in which he thought people were “messing with his body organs” and that

hospital staff were “telling lies and being corrupt.” These symptoms continued to occur

in the months preceding the hearing. During his current confinement at Atascadero,

appellant had 60 violent episodes. The most recent was in December 2013, when

appellant repeatedly punched a fellow patient.

       Dr. Debruin testified that appellant lacked insight into his condition, i.e., that he

did not believe he was mentally ill or that he needed medication. Appellant did not

follow his treatment plan or participate in groups, and he was often unwilling to take his

medication. Dr. Debruin opined that if appellant were released into the community, he

would not take his medication and that his symptoms would escalate as a result.

       Based on appellant’s prior offenses, violent behavior, delusional statements and

lack of insight into his illness, Dr. Debruin opined that appellant’s mental disorder was

not in remission and, as a result of the disorder, he posed a substantial danger for violence

if he were released into the community.

       Dr. Martin Steed, appellant’s treating psychiatrist for the year and a half preceding

the hearing, testified to the same effect. He diagnosed appellant with schizoaffective

disorder, bipolar type, which he characterized as a severe mental disorder. He testified

that appellant displayed “extensive irritable mood, grandiosity, increase in self-esteem, in

                                              5
risky behaviors, as well as hyperreligiosity and hypersexuality.” He noted that as

recently as two weeks before coming to San Bernardino for the hearing, appellant

“thought he was God, as he usually does.” He testified that appellant’s condition was not

in remission and that he had no doubt that appellant would stop taking his medications as

soon as he was released and that he would pose a danger to the public. Although he

acknowledged that appellant’s violent behavior had decreased since he had been placed

on lithium, he was still symptomatic. Dr. Steed concluded that appellant posed a

substantial danger to others as a result of his mental disorder.

       The prosecution called appellant to testify. Much of his testimony was confused

or nonresponsive, but he ultimately admitted that he had a mental disorder and that his

disorder made him dangerous.

                                    LEGAL ANALYSIS

                                              1.

                                 THE APPEAL IS MOOT

       A case becomes moot when a court ruling can have no practical effect or cannot

provide the parties with effective relief. (People v. Gregerson, supra, 202 Cal.App.4th at

p. 321.) By the nature of MDO proceedings, in which a new commitment order must be

sought every year, issues arising in such proceedings can most often not be decided on

appeal quickly enough to provide any relief to the person committed. That is the case

here. Appellant’s current commitment order expired on January 20, 2016, while this

appeal was pending. A new petition for recommitment was filed on June 22, 2015, and

                                              6
was denied on March 7, 2016, based on the trial court’s finding that appellant no longer

meets the criteria for commitment as an MDO.5 A reversal of appellant’s current

commitment order would have no effect on the pending petition. However, it is

appropriate to address the issues raised in this appeal because they are important legal

issues that are likely to reoccur “‘while evading appellate review . . . .’ [Citation.]”

(People v. Gregerson, at p. 321.) Accordingly, we have chosen to address these issues,

but we will dismiss the appeal as moot. (Ibid.)

                                              2.

                                  EQUAL PROTECTION

       Background.

       Under both the United States and California Constitutions, a person has the right

to refuse to answer potentially incriminating questions put to him or her in any

proceeding; in addition, the defendant in a criminal proceeding enjoys the right to refuse

to testify at all. (U.S. Const., 5th Amend.; Cal. Const., art. I, § 15.) Commitment

proceedings involving NGI’s, SVP’s and MDO’s are all civil in nature. (Hudec v.

Superior Court, supra, 60 Cal.4th at p. 819 (Hudec) [NGI]; People v. Leonard (2000)

78 Cal.App.4th 776, 789-793 [SVP]; People v. Montoya (2001) 86 Cal.App.4th 825, 830


       5   We take judicial notice of the pending petition in People v. Dunley, filed June
22, 2015, in the Superior Court of San Bernardino County, case No. FELJS1502150.
(Evid. Code, § 452, subd. (d).) By separate order, we have also taken judicial notice of
the trial court’s minutes dated March 7, 2016, denying the petition.



                                              7
[MDO], overruled on another point in People v. Blackburn (2015) 61 Cal.4th 1113, 1131;

§ 2972, subd. (a) [MDO commitment hearing is a civil hearing].) Accordingly, none of

the three groups has a right emanating from the Fifth Amendment or article I, section 15

of the California Constitution to refuse to testify in commitment proceedings. (See

Hudec, at p. 819 & fn. 2.)6

       In Hudec, supra, 60 Cal.4th 815, the California Supreme Court resolved a split of

authority as to whether NGI’s have a statutory right not to be compelled to testify. The

court held that section 1026.5(b)(7), which incorporates into an NGI commitment

extension proceeding “‘the rights guaranteed under the federal and State Constitutions for

criminal proceedings,’” provides that a defendant may not be compelled to testify in NGI

commitment proceedings. (Hudec, at pp. 819-832.)

       In People v. Curlee, supra, 237 Cal.App.4th 709 (Curlee), the court concluded that

SVP’s and NGI’s are similarly situated “for purposes of whether they may be compelled

to testify at their commitment hearings.” (Curlee, at pp. 720-721.) Accordingly, it held,

unless the People can justify disparate treatment, equal protection principles mandate that

the statutory right not to testify in a commitment proceeding provided for in

section 1026.5(b)(7) applies to SVP’s as well as to NGI’s. It remanded the matter for

an evidentiary hearing for the purpose of allowing the People to show that differential


       6 As in Hudec, supra, 60 Cal.4th 815, appellant does not contend that he has such
a right. He relies entirely on section 1026.5(b)(7) and equal protection principles.



                                             8
treatment of NGI’s and SVP’s is justified. (Curlee, at pp. 721-723.) Relying in part on

Curlee, appellant contends that MDO’s are similarly situated with respect to NGI’s and

SVP’s for the purpose of the testimonial privilege.7

       The Claim is Not Forfeited.

       We first address the Attorney General’s contention that review of the issue is

forfeited because at the hearing, appellant did not assert a right not to testify. We

acknowledge that an equal protection claim may be forfeited if it is raised for the first

time on appeal. (Curlee, supra, 237 Cal.App.4th at p. 714.) However, we will exercise

our discretion to address the issue because at the time of the hearing, in December 2014,

published authority from this court held that section 1026.5(b)(7) does not confer a

testimonial privilege on NGI’s and, therefore, also rejected a contention that equal

protection mandates extension of that right to MDO’s. (People v. Lopez (2006) 137

Cal.App.4th 1099, 1106-1116, disapproved in part in Hudec, supra, 60 Cal.4th at p. 832,

fn. 5.) Other appellate courts had held that NGI’s do have a statutory right to refuse to

testify and, in January 2015, one month after appellant’s hearing, the California Supreme

Court resolved the issue as described above. (Hudec, at pp. 822-825.) However, in

December 2014, it would not have been unreasonable to assume that an objection would

       7 Curlee, supra, 237 Cal.App.4th 709, was decided in May 2015, very shortly
after appellant filed his opening brief in this case. The Attorney General, whose brief
was filed six months later, in November 2015, does not address Curlee. Appellant
discussed Curlee in his reply brief. The Attorney General has not sought to provide
supplemental briefing concerning the effect of Curlee on this case.



                                              9
have been futile, based on People v. Lopez. We do not require parties to make futile

objections. (Curlee, at p. 715.) Moreover, the threshold equal protection issue we decide

in this appeal is a question of law and does not require resolution of disputed factual

issues. Such an issue can be raised for the first time on appeal. (Cedars-Sinai Medical

Center v. Superior Court (1998) 18 Cal.4th 1, 6.)

       MDO’s, SVP’s and NGI’s are Similarly Situated for Purposes of the Testimonial

Privilege Under Section 1026.5(b)(7).

       “‘“The first prerequisite to a meritorious claim under the equal protection clause

is a showing that the state has adopted a classification that affects two or more similarly

situated groups in an unequal manner.” [Citations.] This initial inquiry is not whether

persons are similarly situated for all purposes, but “whether they are similarly situated for

purposes of the law challenged.”’ [Citation.] In other words, we ask at the threshold

whether two classes that are different in some respects are sufficiently similar with

respect to the laws in question to require the government to justify its differential

treatment of these classes under those laws.” (People v. McKee (2010) 47 Cal.4th 1172,

1202 (McKee).)

       In contexts other than the testimonial privilege, NGI’s, SVP’s and MDO’s have

been found similarly situated for purposes of the application of the three commitment

schemes, thus requiring justification for any differential treatment. In McKee, supra, 47

Cal.4th 1172, the court addressed the contention that the SVP scheme then in effect,

which imposed indefinite commitments and required SVP’s to bear the burden of proving

                                             10
at periodic review hearings that they should be released, violated equal protection

because it placed a greater burden on SVP’s than on MDO’s. Under the MDO

commitment scheme, the state bears the burden of proving beyond a reasonable doubt

that the person should be recommitted for another year. (McKee, at pp. 1183-1184,

1202.)

         After noting the “incontrovertible point that SVP’s and MDO’s do not share

identical characteristics,” the McKee court held: “We conclude that MDO’s and SVP’s

are similarly situated for our present purposes. As was stated in In re Calhoun (2004)

121 Cal.App.4th 1315 [18 Cal.Rptr.3d 315], in which the court struck down a policy that

granted to SVP’s a more restricted right to refuse antipsychotic medication than MDO’s,

both MDO’s and SVP’s ‘have been found, beyond a reasonable doubt, to suffer from

mental disorders that render them dangerous to others. The dangerous finding requires

only an assessment of future dangerousness. It does not require proof of a recent overt

act. Both have been convicted of a serious or violent felony. At the end of their prison

terms, both have been civilly committed to the Department of Mental Health[8] for

treatment of their disorders. Furthermore, the purpose of the MDO Act and the SVPA is

the same: to protect the public from dangerous felony offenders with mental disorders

and to provide mental health treatment for their disorders.’ ([Calhoun,] at pp. 1351-1352,


         8Now the State Department of State Hospitals. (Curlee, supra, 237 Cal.App.4th
at p. 712, fn. 2.)



                                            11
accord People v. Buffington (1999) 74 Cal.App.4th 1149, 1156 [88 Cal.Rptr.2d 696]

(Buffington) [concluding that SVP’s and MDO’s are similarly situated because ‘they are

currently suffering from a mental disorder that renders them dangerous’]; People v.

Gibson (1988) 204 Cal.App.3d 1425, 1436 [252 Cal.Rptr. 56] [an MDO is similarly

situated to other adult persons involuntarily committed because ‘[o]ne purpose of all of

these pertinent involuntary commitment schemes is the protection of the public from the

dangerous mentally ill and their involuntary commitment for treatment’].) We agree that

these common features make SVP’s and MDO’s similarly situated. Therefore, when the

state makes the terms of commitment or recommitment substantially less favorable for

one group than the other, the case law reviewed above teaches that it is required to give

some justification for this differential treatment.” (McKee, supra, 47 Cal.4th at p. 1203,

italics added.)

       The McKee court went on to hold that NGI’s and SVP’s are also similarly situated

for purposes of the civil commitment schemes. The court stated: “McKee argues that

NGI’s and SVP’s are also similarly situated and that a comparison of the two

commitment regimes raises similar equal protection problems as discussed above. His

argument has merit. NGI’s as discussed are those who have committed criminal acts but

have been civilly committed rather than criminally penalized because of their severe

mental disorder. Under the current statutory scheme they may not be in civil custody

longer than the maximum state prison term to which they could have been sentenced for

the underlying offense [citations] unless at the end of that period the district attorney

                                              12
extends the commitment for two years by proving in a jury trial beyond a reasonable

doubt that the person presents a substantial danger of physical harm to others because of

a mental disease, defect, or disorder. [Citations.] We agree that, as with MDO’s, the

People have not yet carried their burden of justifying the differences between the SVP

and NGI commitment statutes.” (McKee, supra, 47 Cal.4th at p. 1207.)

       In Curlee, supra, 237 Cal.App.4th 709, the court held that for purposes of the

testimonial privilege in commitment proceedings, SVP’s and NGI’s are similarly

situated. Citing, inter alia, McKee, supra, 47 Cal.4th 1172, the court stated: “The

preconditions to commitment are similar: Both groups have committed a criminal act

and have been found to suffer from a mental condition that might present a danger to

others. [Citation.] At the end of the SVP’s prison term, and at the end of the term for

which an NGI could have been imprisoned, each is committed to the state hospital for

treatment if, at the end of that period, the district attorney proves in a jury trial beyond a

reasonable doubt that the person presents a danger to others as a result of a mental

disease, defect, or disorder. [Citations.] The purpose of the commitment is the same: To

protect the public from those who have committed criminal acts and have mental

disorders and to provide mental health treatment for the disorders. [Citations.]” (Curlee,

at p. 720.)

       In this case, the Attorney General contends that NGI’s are not similarly situated

with respect to MDO’s or SVP’s because an NGI defendant asserts his mental disorder as

an affirmative defense in his criminal trial and is, therefore, found not culpable as a result

                                              13
of the disorder. She notes that a defendant bears the burden of proof on the NGI defense.

(See § 25, subd. (b).) In contrast, in both MDO and SVP proceedings, a defendant has

been found guilty of a qualifying offense and after having served his or her sentence, is

found to qualify for civil commitment in a proceeding in which the prosecution bears the

burden of proof as to the existence of a mental disorder that renders that defendant a

danger to the public. We fail to see how these distinctions are relevant to the

determination as to whether the three groups are similarly situated for purposes of the

testimonial privilege, however. Based on the reasoning of McKee, supra, 47 Cal.4th at

page 1202, and Curlee, supra, 237 Cal.App.4th at pages 720 through 721, we can see no

distinction between MDO’s and either SVP’s or NGI’s for purposes of the testimonial

privilege. Accordingly, we hold that for that purpose, MDO’s, NGI’s and SVP’s are

similarly situated.

       Disparate Treatment.

       If two groups are found to be similarly situated for the purposes of the law in

question, the next inquiry is whether the state can justify the disparate treatment. (People

v. Buffington, supra, 74 Cal.App.4th at p. 1155.) The Attorney General contends that

disparate treatment is justified under the rational basis test because the Legislature could

rationally conclude that because an NGI has not been convicted of a felony but rather has

been absolved of criminal liability, an NGI retains the rights of a person who has been

accused of a crime. An MDO, on the other hand, has been convicted of a serious or

violent offense. The argument is plausible under the rational basis test, which requires

                                             14
only that there is “‘“any reasonably conceivable state of facts that could provide a

rational basis for the classification.”’ [Citation.]” (People v. Turnage (2012) 55 Cal.4th

62, 74.) However, that is not the standard we must apply. The California Supreme Court

has long held that because involuntary civil commitment schemes involve the committed

person’s fundamental interest in liberty, equal protection challenges to such schemes

under the California Constitution are reviewed under the strict scrutiny standard.9

(Hubbart v. Superior Court (1999) 19 Cal.4th 1138, 1153, fn. 20; Conservatorship of

Hofferber (1980) 28 Cal.3d 161, 171, fn. 8; see also McKee, supra, 47 Cal.4th at p. 1203

[involuntary commitment proceedings impact individual’s fundamental liberty interest].)

       Under the strict scrutiny test, a discriminatory law will not be given effect unless

its classification bears a close relation to promoting a compelling state interest, the

classification is necessary to achieve the state’s goal, and the classification is narrowly

drawn to achieve the goal by the least restrictive means. (Board of Supervisors v. Local

Agency Formation Com. (1992) 3 Cal.4th 903, 913.) Under that standard, we do not find

the Attorney General’s argument persuasive. The Attorney General does not identify a

compelling state interest nor does it address any possible reason that distinguishing

between NGI’s and MDO’s with respect to the testimonial privilege is necessary to

achieve any such goal.


       9 Appellant relies on both the Sixth and Fourteenth Amendments to the United
States Constitution and article I, section 15 of the California Constitution.



                                              15
       We note that in both McKee, supra, 47 Cal.4th 1172 and Curlee, supra, 237

Cal.App.4th 709, the courts remanded the matters for an evidentiary hearing to allow the

state to establish a factual basis justifying the disparate treatment of the affected groups.

(McKee, at pp. 1208-1211; Curlee, at pp. 722-723.) Here, however, the Attorney General

does not suggest any factual finding that might justify the disparate treatment of NGI’s

and MDO’s with respect to the testimonial privilege, and none is apparent to us.

Accordingly, we see no justification to remand for such a hearing. We do not, however,

hold that there cannot possibly be any such justification. Consequently, that issue may be

litigated in future proceedings.

                                              3.

    REVIEW OF THE ASSERTED INSTRUCTIONAL ERROR IS FORFEITED10

       Appellant appears to assert that the trial court erred by failing to instruct the jury

on the burden of proof with respect to his medicated state, i.e., whether he is in remission

because his symptoms are controlled by his current medication. That is, at least, what the

heading of his argument states. He relies on People v. Noble (2002) 100 Cal.App.4th 184

(Noble). Upon further examination, however, appellant’s actual contention is that the

trial court erred by failing to give an instruction suggested in dictum by the court in

Noble. (Id. at p. 190.) The suggested instruction does not relate to the actual issue in




       10   See footnote 3, ante.



                                              16
Noble, which is that the court gave an instruction that impermissibly shifted the burden of

proof. (Id. at pp. 188-190.)




                                            17
       The issue in Noble is as follows. In that case, the trial court in an MDO

proceeding first instructed the jury: “‘It is the burden of the prosecution to prove beyond

a reasonable doubt that the defendant meets the requirements for a hospital extension as

defined in these instructions.’ It then instructed the jury to determine whether defendant,

‘by reason of a mental disorder, not at this time in remission, represents a substantial

danger of physical harm to others. [¶] The People have the burden of proving beyond a

reasonable doubt that the respondent [defendant]: [¶] 1. Has a severe mental disorder;

[¶] 2. Suffers from a severe mental disorder that is not in remission or cannot be kept in

remission if the person’s treatment is not continued; and [¶] 3. By reason of his severe

mental disorder, the respondent [defendant] represents a substantial danger of physical

harm to others.’ Quoting the statutory definition of the term, the trial court also

instructed the jury that ‘“remission” means a finding that the overt signs and symptoms of

the severe mental disorder are controlled either by psychotropic medication or

psychosocial support. . . .’” (Noble, at p. 189.)

       The jury was further instructed in terms of CALJIC No. 4.15 as follows: “‘It is a

defense to a Petition to Extend Commitment that the respondent [defendant] in a

medicated state does not represent a substantial danger of physical harm to others. [¶]

The . . . [defendant] has the burden of proving by a preponderance of the evidence all of

the facts necessary to establish: [¶] 1. In his present medicated condition he no longer

represents a substantial danger of inflicting physical harm upon others; and [¶] 2. He

will continue to take the medication as prescribed, in an unsupervised environment. [¶]

                                             18
If you find that the respondent [defendant] has met this burden on these issues, you

should find that he does not represent a substantial danger of physical harm to others.’”

(Noble, supra, 100 Cal.App.4th at p. 189.)

       The appellate court held that giving CALJIC No. 4.15 was erroneous because the

so-called “medication defense,” i.e., the defense that the person is in remission because

his medication controls his mental disorder and renders him not dangerous is not an

affirmative defense. Rather, it is a defense that negates an element of the state’s case, in

that the state has the burden of proving that the person is not in remission. An affirmative

defense is one which does not negate an essential element of a cause of action or charged

crime, but instead presents new matter to excuse or justify conduct that would otherwise

lead to liability. (Noble, supra, 100 Cal.App.4th at p. 189.) “Where a ‘defense’ negates

an essential element of the crime charged rather than introducing new matter . . . ‘the

state may not constitutionally place the burden of persuasion on that issue upon the

defendant.’ [Citation].” (Ibid.) Accordingly, the court held, the trial court erred in

giving CALJIC No. 4.15. (Noble, at pp. 189-190.)

       The court then stated in dictum that when a defendant relies on the medication

defense, the court should instruct the jury as follows: “The People have the burden to

prove, beyond a reasonable doubt, that if released, the defendant will not take his or her

prescribed medication and in an unmedicated state, the defendant represents a substantial

danger of physical harm to others.” (Noble, supra, 100 Cal.App.4th at p. 190.)




                                             19
       Here, the trial court did not give an instruction shifting the burden of proof to

appellant on the medication defense. Instead, it instructed on the state’s burden using

CALCRIM No. 3457. That instruction explains that the state must prove that the person

has a severe mental disorder that is not in remission or that cannot be kept in remission

without continued treatment and, as a result, the person poses a substantial danger of

physical harm to others. It defines “remission” as meaning that “the external signs and

symptoms of the severe mental disorder are controlled by either psychotropic medication

or psychosocial support.” (CALCRIM No. 3457.)

       Appellant relied on the medication defense in the hearing and presented evidence

that he had not engaged in any violence since he began taking lithium. He requested a

special instruction in the language suggested in Noble, supra, 100 Cal.App.4th at page

190. The court denied the request, saying that the requested instruction was adequately

covered by CALCRIM No. 3457.

       Appellant now contends that this was error, because the jury might have been

confused by CALCRIM No. 3457. He contends that the instruction may be confusing or

misleading, “[d]epending on the jury’s understanding of the word ‘treatment.’”11 If the

jury understood “treatment” to mean “medication,” he contends, the instruction’s


       11  Appellant’s argument initially appears to be that CALCRIM No. 3457 was
confusing, depending on how the jury understood the word “treatment.” However, as we
discuss, this is not actually the gist of his argument.




                                             20
definition of remission “would have made no sense, and the jury would have been

confused.” Appellant did not, however, make that argument in the trial court. Rather, his

attorney merely stated that he was requesting the Noble instruction because an appellate

attorney had taken him to task in a prior case for failing to request the instruction. Even

after the jury submitted a question asking for clarification about remission, defense

counsel merely suggested that the Noble instruction “might be appropriate in light of the

question.”12 He did not make the assertion appellant now makes, i.e., that CALCRIM

No. 3457 is confusing because it does not define “treatment.” The Noble instruction in

no way clarifies the meaning of “treatment,” however. Rather, it addresses the People’s

burden “to prove, beyond a reasonable doubt, that if released, the defendant will not take

his or her prescribed medication and in an unmedicated state, the defendant represents a

substantial danger of physical harm to others.” (Noble, supra, 100 Cal.App.4th at

p. 190.) Failure to request clarifying language where an instruction is otherwise correct

forfeits review. (People v. Maury (2003) 30 Cal.4th 342, 425-426, disapproved on other

grounds in Barnett v. Superior Court (2010) 50 Cal.4th 890, 901.) Accordingly,

appellant’s claim was not preserved for review.




       12  “1. Is substantial danger of physical harm to others; are we to consider the fact
if he is medicated or not? [¶] 2. Also, will Mr. Dunley be given a social worker when
released?”



                                             21
                                DISPOSITION

     The appeal is dismissed.




                                              McKINSTER
                                                          J.
We concur:



RAMIREZ
                     P. J.



HOLLENHORST
                        J.




                                    22
Filed 4/18/16




                           CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                     DIVISION TWO



THE PEOPLE,
     Plaintiff and Respondent,                        E062656

v.                                                    (Super.Ct.No. FELSS1402746)

EDDIE DUNLEY,                                         ORDER GRANTING REQUEST
     Defendant and Appellant.                         FOR PUBLICATION AND
                                                      ORDER MODIFYING OPINION

                                                      [NO CHANGE IN JUDGEMENT]



THE COURT

        Appellant has requested that our nonpublished opinion filed on April 4, 2016, be

certified for publication. (Cal. Rules of Court, rule 8.1120.) The opinion meets the

standards for publication as specified in California Rules of Court, rule 8.1105(c)(2) and

(c)(6). The request is granted. (Cal. Rules of Court, rule 8.1105(b).)

        The opinion is ordered published in the Official Reports with the following

modification: On page 7, footnote 5, remove the word “pending” from the first sentence.

        Footnote 5 should read: We take judicial notice of the petition in People v.


                                             1
Dunley, filed June 22, 2015, in the Superior Court of San Bernardino County, case No.

FELJS1502150. (Evid. Code, § 452, subd. (d).) By separate order, we have also taken

judicial notice of the trial court’s minutes dated March 7, 2016, denying the petition.

       This modification does not effect a change in the judgment.

       CERTIFIED FOR PUBLICATION



                                                                McKINSTER
                                                                                          J.
We concur:



RAMIREZ
                        P. J.



HOLLENHORST
                           J.




                                             2